           Case 2:19-cr-00251-GMN-NJK Document 113 Filed 12/10/20 Page 1 of 4



1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    RASMUSSEN LAW P.C.
     520 South Fourth Street
3    Las Vegas, Nevada 89101
     (702) 384-5563
4    ctr@rasmussenlaw.com
     Attorney for Defendant
5
                                 UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7

8    UNITED STATES OF AMERICA,           )
                                         )                 Case No.: 2:19-cr-00251-GMN-NJK
9                                        )
                       Plaintiff,        )
10                                       )
     vs.                                 )                 STIPULATION TO CONTINUE
11                                       )                 SENTENCING
     ARMANDO MARISCAL,                   )
12
                                         )
13
                       Defendant.        )
     ____________________________________)
14

15          IT IS HEREBY STIPULATED AND AGREED by and between defendant, ARMANDO
16
     MARISCAL., by and through his counsel, Chris T. Rasmussen, Esq., and the United States
17
     America, by its counsel, Susan Cushman, Assistant United States Attorney, that the above-
18
     captioned matter currently scheduled for sentencing on December 16, 2020 at 10:00 a.m. be
19
     vacated and continued for 30 days or for a time suitable to the court.
20
            This Stipulation is entered into for the following reasons:
21
            1. The parties agree to a continuance;
22
            2. Counsel for Defendant needs additional time to adequately prepare for sentencing.
23
            3. Defendant is not in custody. Counsel for the Defendant has spoken to the Defendant
24
     and the Defendant has no objection to this continuance;
25
            4. Denial of this request could result in a miscarriage of justice;
26
            5. For all the above- stated reasons, the ends of justice would best be served by a
27
     continuance of the sentencing date by 30 days.
28                                                     1
         Case 2:19-cr-00251-GMN-NJK Document 113 Filed 12/10/20 Page 2 of 4



1
          6. This is the first request for continuance.
2
          DATED this 9th day of December, 2020.
3

4

5    /s/ Chris T. Rasmussen                                /s/ Susan Cushman
     _________________________                            ______________________________
6    CHRIS T. RASMUSSEN, ESQ.                              SUSAN CUSHMAN
     Attorney for Defendant                                Assistant United States Attorney
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   2
           Case 2:19-cr-00251-GMN-NJK Document 113 Filed 12/10/20 Page 3 of 4



1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    RASMUSSEN LAW P.C.
     520 South Fourth Street
3    Las Vegas, Nevada 89101
     (702) 384-5563
4    ctr@rasmussenlaw.com
5

6                               UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8    UNITED STATES OF AMERICA,           )
                                         )                 Case No.: 2:19-cr-00251-GMN-NJK
9                      Plaintiff,        )
                                         )
10         vs.                           )                 FINDINGS OF FACT AND
                                         )                 CONCLUSIONS OF LAW
11                                       )
     ARMANDO MARISCAL,                   )
12
                                         )
13                     Defendant.        )
     ____________________________________)
14
                                          FINDINGS OF FACT
15
            Based on the stipulation of counsel, and good cause appearing, the Court finds that:
16
            1. The parties agree to a continuance;
17
            2. Counsel for Defendant needs additional time to adequately prepare for sentencing.
18
            3. Defendant is not in custody. Counsel for the Defendant has spoken to the Defendant
19
     and the Defendant has no objection to this continuance;
20

21
                                       CONCLUSIONS OF LAW
22
            1. Denial of this request would result in a miscarriage of justice;
23
            2. For all the above-stated reason, the ends of justice would best be served by a
24
     continuance of the sentencing date for 30 days.
25

26

27

28                                                     3
           Case 2:19-cr-00251-GMN-NJK Document 113 Filed 12/10/20 Page 4 of 4



1
                                UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,           )
                                         )                         2:19-cr-00251-GMN-NJK
                                                         Case No.: 3:19-cr-00251-GMN-NJK
5                      Plaintiff,        )
                                         )
6          vs.                           )
                                         )               ORDER
7                                        )
     ARMANDO MARISCAL,                   )
8                                        )
                       Defendant.        )
9
     ____________________________________)
10
            Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for December
11
     16, 2020, at the hour of 10:00 a.m., be vacated and continued to January 20, 2021, at the hour of
12
     1:00 p.m. in Courtroom 7D before Judge Gloria M. Navarro.
13
            DATED this ______
                         10 day of December, 2020.
14

15                                                       __________________________________
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                                   4
